                        Case 20-10239-CSS        Doc 11       Filed 02/02/20         Page 1 of 22



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

In re:                               §                           Chapter 11
                                     §
API AMERICAS INC., et al.,           §                           Case No. 20-10239 (___)
                                     §
      Debtors.1                      §                           (Joint Administration Requested)
____________________________________ §


      MOTION OF THE DEBTORS FOR INTERIM AND FINAL AGREED ORDERS
         (I) AUTHORIZING THE USE OF CASH COLLATERAL; (II) GRANTING
           ADEQUATE PROTECTION; (III) MODIFYING AUTOMATIC STAY;
    (IV) SCHEDULING A FINAL HEARING; AND (V) GRANTING RELATED RELIEF

             Debtors API Americas Inc. (“API Americas”) and API (USA) Holdings Limited (“API

Holdings,” and collectively with API Americas, “Debtors”) file this motion (“Motion”), and in

support thereof, respectfully state as follows:

                                             Jurisdiction and Venue

             1.         This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference of the United States District Court for the

District of Delaware, dated February 29, 2012. This is a core proceeding under 28 U.S.C.

§ 157(b)(2).

             2.         Pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court of the District of Delaware (“Local Rules”), the

Debtors consent to the entry of a final judgment or order with respect to the Motion if it is

determined that the Court, absent consent of the parties, cannot enter final orders or judgments

consistent with Article III of the United States Constitution.

             3.         Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.
1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: API (USA) Holdings Limited (3934) and API Americas Inc. (9126). The location of the
      Debtors’ service address is: 3841 Greenway Circle, Lawrence, Kansas 66046.



36515702.1 02/02/2020
                        Case 20-10239-CSS       Doc 11       Filed 02/02/20   Page 2 of 22



             4.         The statutory bases for the relief requested in this Motion are sections 105, 361,

362, 363, 506(c), 507(b), and 552(b) of title 11 of the United States Code (“Bankruptcy Code”),

Rules 2002, 4001, 6003, 6004, and 9014 of the Federal Rules of Bankruptcy Procedure

(“Bankruptcy Rules”) and Local Rules 2002-1, 4001-2 and 9013-1(m).

                                                  Background

             5.         On February 2, 2020 (“Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are operating their

businesses and managing their properties as debtors in possession pursuant to sections 1107(a)

and 1108 of the Bankruptcy Code.                  On the Petition Date, the Debtors moved for joint

administration and procedural consolidation of the chapter 11 cases pursuant to Bankruptcy Rule

1015(b). No entity has requested the appointment of a trustee or examiner in these chapter 11

cases and no official committees have been appointed or designated.

             6.         A description of the Debtors’ businesses and operations and the events leading to

the commencement of the chapter 11 cases is set forth in the Declaration of Mitchell Gendel in

Support of Chapter 11 Filings and First Day Pleadings [D.I. 2] (“First Day Declaration”).

                                The Debtors’ Prepetition Secured Indebtedness

A.           Prepetition Credit Facility Agreement

             7.         SPH Group Holdings LLC, Steel Excel Inc., API Americas, Handy & Harman

Group Ltd, and iGo, Inc. (collectively, “U.S. Borrowers”), Cedar 2015 Limited, as U.K.

borrower (“U.K. Borrower” and collectively with U.S. Borrowers, “Borrowers”), the other Loan

Parties as defined in the Credit Agreement (as defined below) party thereto (“Loan Parties”),

each of the lenders from time to time party thereto (“Lenders”), and PNC Bank, National

Association (“PNC”), as administrative agent (in such capacity, “Administrative Agent,” and

together with the Lenders, “Prepetition Secured Parties”), are parties to that certain Credit

                                                         2
36515702.1 02/02/2020
                        Case 20-10239-CSS        Doc 11        Filed 02/02/20    Page 3 of 22



Agreement dated as of November 14, 2017, (as amended, modified, restated, amended and

restated, and/or supplemented from time to time, “Credit Agreement” and, collectively with all

agreements,             documents,   notes,   mortgages,       security   agreements,   pledges,   guarantees,

subordination agreements, deeds, instruments, indemnities, indemnity letters, fee letters,

assignments, charges, amendments, and any other agreements delivered pursuant thereto or in

connection therewith, including the “Loan Documents” as such term is defined in the Credit

Agreement, “Prepetition Loan Documents”), which provided the Borrowers with a $700 million

credit facility (“Credit Facility”). The Credit Facility consists of: (a) a $500 million revolving

credit facility (“RC Facility,” and such loans thereunder, “Revolving Loans”), which includes a

$50 million subfacility for the issuance of swing loans (“Swing Loans”) and a $50 million

subfacility for the issuance of letters of credit (“Letters of Credit”), and (b) a $200 million term

loan facility (“Term Loan Facility,” and such loans thereunder, “Term Loan”). All indebtedness,

liabilities, and obligations under the Prepetition Loan Documents, specifically including all

“Obligations” as defined in the Credit Agreement which includes the API Americas Direct

Obligation (as defined below), are referred to herein as “Prepetition Secured Obligations.” Each

of the Prepetition Loan Documents is valid, binding, and, subject to applicable bankruptcy law,

enforceable against the Loan Parties, including the Debtors, party to any Prepetition Loan

Documents.

             8.         The Credit Facility is structured to allow each of the Borrowers to borrow directly

or through the Borrowing Agent (as defined in the Credit Agreement) Revolving Loans and the

U.S. Borrowers are also obligated with respect to the Term Loan. API Americas is the only

Borrower which is also a Debtor and API Holdings is the only Guarantor (as defined in the

Credit Agreement) which is also a Debtor and thus are the subjects of these chapter 11 cases.



                                                           3
36515702.1 02/02/2020
                        Case 20-10239-CSS     Doc 11       Filed 02/02/20   Page 4 of 22



             9.         As of the close of business on January 29, 2020, the Debtors were justly and

lawfully indebted and liable under the Prepetition Loan Documents, without defense,

counterclaim, reduction or offset of any kind, in the aggregate principal amount of not less than

(A) $44,388,238.42 in respect of loans and other financial accommodations made by the Lenders

comprised of the principal amount of loans outstanding under RC Facility advanced directly to

API Americas (“API Americas Direct Obligation”), plus (B) as a co-obligor and Loan Party with

respect to an aggregate amount of $232,202,382.00 with respect to Revolving Loans and the face

amount of issued and outstanding Letters of Credit and Swing Loans advanced to, or issued for

the benefit of, Borrowers other than API Americas and $190,000,000.00 with respect to the Term

Loan, pursuant to, and in accordance with, the Credit Agreement and other Prepetition Loan

Documents, plus accrued and unpaid interests, fees, costs and expenses (including counsel,

financial advisors, consultants, accountants, to the extent applicable, chargeable or reimbursable

under the Prepetition Loan Documents) with respect to each of the foregoing.

B.           Prepetition Liens and Collateral

             10.        Pursuant to and as more particularly described in the Prepetition Loan

Documents, the Prepetition Secured Obligations are secured by, among other things, first priority

liens on, security interests in, and assignments and pledges of (collectively, “Prepetition Liens”),

all of the Debtors’ right, title, and interest in the Debtors’ personal property (to the extent

provided in and as more fully described in the Prepetition Loan Documents, “Prepetition

Collateral”), subject to any other valid, perfected and unavoidable lien or security interest

otherwise existing as of the Petition Date that is senior to the security interest of the Prepetition

Secured Parties, to the extent such liens or security interests are valid, perfected and unavoidable

liens or security interests existing as of the Petition Date and otherwise senior to the Prepetition



                                                       4
36515702.1 02/02/2020
                        Case 20-10239-CSS        Doc 11        Filed 02/02/20        Page 5 of 22



Liens as of the Petition Date (collectively, “Prepetition Permitted Liens” and each a “Prepetition

Permitted Lien”).

                                                 Relief Requested

             11.        The Debtors request entry of an interim agreed order (“Interim Order”),

substantially in the form attached hereto as Exhibit A: (a) authorizing the Debtors’ use of Cash

Collateral2, and any proceeds thereof, on the terms and conditions set forth in the Interim Order

and subject to the Budget (as defined herein); (b) providing Adequate Protection (as defined

below) to Administrative Agent, for itself and for the Lenders, pursuant to section 361, 362, and

363(e) of the Bankruptcy Code, for any Diminution in Value (as defined below) of their interests

in the Prepetition Collateral resulting from the Debtors’ use of Cash Collateral and imposition of

the automatic stay pursuant to section 362 of the Bankruptcy Code; (c) modifying the automatic

stay imposed by section 362 of the Bankruptcy Code to the extent necessary to permit the

Debtors and the Prepetition Secured Parties to implement and effectuate the terms and provisions

of the Interim Order, subject to notice and a hearing as provided therein; (d) subject to entry of a

final order (“Final Order”), waiver of the Debtors’ ability to surcharge against the Prepetition

Collateral or the Adequate Protection Collateral (as defined below) pursuant to section 506(c) of

the Bankruptcy Code or any other applicable principle of equity or law and waiver of the

applicability of the “equities of the case” exception under 552(b) of the Bankruptcy Code;

(e) scheduling a final hearing (“Final Hearing”) to consider entry of the Final Order; and

(f) granting related relief.



2
      As defined in the Interim Order, the term “Cash Collateral” shall be deemed to include, without limitation, all of
      each Debtor’s “Cash Collateral” as defined under section 363 of the Bankruptcy Code, all deposits subject to
      setoff and cash arising from the collection or other conversion to cash of any and all property (whether real or
      personal) in which the Prepetition Secured Parties have valid, perfected security interests, liens or mortgages,
      regardless of whether such security interests, liens, or mortgages existed as of the Petition Date or arise
      thereafter or pursuant to this Interim Order.

                                                           5
36515702.1 02/02/2020
                        Case 20-10239-CSS       Doc 11       Filed 02/02/20   Page 6 of 22



             12.        The Debtors require immediate access to liquidity to ensure that they are able to

continue operating their businesses during these chapter 11 cases, preserve the value of their

estates for the benefit of all parties in interest, and administer a value-maximizing chapter 11

process. However, all or substantially all of the Debtors’ cash is Cash Collateral, and, without

prompt access to such Cash Collateral, the Debtors would be unable to satisfy employee

compensation obligations, satisfy trade payables incurred in the ordinary course of business,

preserve and maximize the value of their estates, and fund the administration of these chapter 11

cases, which would cause immediate and irreparable harm to the value of the Debtors’ estates to

the detriment of all stakeholders.

             13.        During these chapter 11 cases, the Debtors will generate cash from their

operations and will need to use such cash to satisfy payroll obligations, continue satisfying

obligations under their customer contracts, maintain insurance coverage, pay taxes, and make

any other payments essential to the continued management, operation, and preservation of the

Debtors’ businesses. The ability to satisfy these expenses as and when due is essential to the

Debtors’ continued operation of their businesses during the pendency of the chapter 11 cases.

Other than the Cash Collateral and loans or advances to the Debtors from the Loan Parties (other

than API Americas, API Holdings, Cedar 2015 Limited, API Limited (as defined in the Credit

Agreement) and the UK Guarantors (as defined in the Credit Agreement)) to the Debtors for the

purpose of administering these chapter 11 cases (“Wind-Up Loan”), which the Debtors anticipate

will serve as the basis for debtor-in-possession financing that the Debtors plan to pursue, the

Debtors do not have access to funds sufficient to continue operation of their businesses.

             14.        For the foregoing reasons, the Debtors’ continued use of Cash Collateral is

necessary to preserve the value of their estates and maximize their value for the benefit of all



                                                         6
36515702.1 02/02/2020
                        Case 20-10239-CSS         Doc 11       Filed 02/02/20       Page 7 of 22



stakeholders. Under the proposed Interim Order and Final Order, the Debtors’ use of Cash

Collateral is subject to certain limitations, including that the Debtors may only use Cash

Collateral in accordance with the agreed upon budget attached as Exhibit 1 to the Interim Order,

as may be modified from time to time with the consent of the Administrative Agent, in its

discretion (“Budget”).

             15.         In addition, the Debtors and the Prepetition Secured Parties negotiated the

proposed general terms of the Debtors’ use of Cash Collateral in good faith and at arm’s length,

and such general terms (including the Administrative Agent’s consent for Debtors’ use of Cash

Collateral) are set forth in the Fifth Amendment to Credit Agreement attached hereto as Exhibit

B (“Fifth Amendment”). The Debtors believe that the terms on which the Prepetition Secured

Parties ultimately agreed to permit the Debtors to use Cash Collateral are the most favorable

terms the Debtors reasonably could have achieved under the circumstances. Considering the

overarching benefits of a negotiated and consensual cash collateral order, the Debtors submit that

they should be authorized to use Cash Collateral on the terms described herein. See 11 U.S.C.

§ 363(c)(2) (court may authorize use of cash collateral if “each entity that has an interest in such

cash collateral consents”).

                        Bankruptcy Rule 4001 and Local Rule 4001-2 Concise Statement3

             16.         Pursuant to Bankruptcy Rules 4001(b)(1) and (d) and Local Rule 4001-2(a)(ii),

the Debtors submit the following concise statement of the material terms of the Interim Order:

                                           Summary of Material Terms                                         Location
Entities with an               Prepetition Secured Parties                                                     ¶G
Interest in Cash
Collateral
Bankruptcy Rule
4001(b)(1)(B)(i)

3
      Any summary of the terms of the Interim Order contained in this Motion is qualified in its entirety by reference
      to the provisions of the Interim Order. To the extent there is a conflict between the Motion and the Interim
      Order, the Interim Order shall control. The Debtors reserve the right to supplement the statements made herein.

                                                           7
36515702.1 02/02/2020
                        Case 20-10239-CSS          Doc 11        Filed 02/02/20       Page 8 of 22



                                        Summary of Material Terms                                                Location
Purposes for Use of          To avoid immediate and irreparable harm to their businesses, the Debtors             ¶ L, 2
Cash Collateral              request access to Cash Collateral on an interim and final basis to fund the
Bankruptcy Rule              operation of their businesses in the ordinary course postpetition, as well as the
4001(b)(1)(B)(ii)            administrative costs of these chapter 11 cases, as set forth in the Budget.
Material Terms of the    Subject to the terms and conditions of the Interim Order and Final Order, at the ¶ 2, 7, 12,
Use of Cash Collateral   times and for the purposes set forth in the Budget, the Debtors are authorized       13
Bankruptcy Rule          to use Cash Collateral until the earlier of (a) the effective date of a plan or
4001(b)(1)(B)(iii)       plans of reorganization or liquidation confirmed in these chapter 11 cases, (b)
                         immediately upon the occurrence of the Termination Events set forth in
Local Rule 4001-2(a)(ii) numbers 1, 5, 6, 7, 9, 10, 11, 13, 14, 15, 18, and 19 below, and (c) three (3)
                         business days’ after written notice of such Termination Event other than those
                         set forth in the immediately preceding clause (b) to the Debtors, their
                         restructuring counsel, the U.S. Trustee, and counsel to the Committee, subject
                         to any extensions pending emergency rulings by this Court.
Duration of Use of       The occurrence and continuance of any of the following events, unless waived       ¶ 12
Cash Collateral/         in writing by the Administrative Agent (acting at the direction of the requisite
Termination              Prepetition Secured Parties), shall constitute a termination event (each such
Events/                  event, a “Termination Event”):
Relief from Stay
                              1. April 30, 2020;
Bankruptcy Rule
4001(b)(1)(B)(iii)            2. The failure by the Debtors to make, or cause to be made, any payment
                              under the Interim Order when due;
Local Rule 4001-2(a)(ii)
                              3. The failure by the Debtors to deliver any of the material documents or
                              other material information required to be delivered pursuant to the Interim
                              Order when due or any such documents or other information shall contain
                              a material misrepresentation;
                                 4. The failure of any Loan Party to subordinate its liens under any Wind-
                                 Up Loan on terms and conditions reasonably satisfactory to
                                 Administrative Agent;
                                 5. The failure to obtain entry of the Final Order within thirty-five (35)
                                 days of the Petition Date;
                                 6. The Debtors shall grant, create, incur or suffer to exist any
                                 postpetition liens or security interests other than those permitted by the
                                 Interim Order;
                                 7. An order shall be entered reversing, adversely amending, adversely
                                 supplementing, staying, vacating or otherwise adversely modifying any
                                 material provision of the Interim Order;
                                 8. There shall be a breach by any Debtor of any material provisions of
                                 the Interim Order, or the Interim Order shall cease to be in full force and
                                 effect or shall have been reversed, modified, amended, stayed, vacated or
                                 subject to stay pending appeal, in the case of any modification or
                                 amendment;
                                 9. The Debtors file a motion seeking approval to create, incur, or suffer
                                 to exist any claim that is senior to the Adequate Protection Superpriority
                                 Claims;
                                 10. The Debtors shall create, incur or suffer any other claim which is pari
                                 passu with or senior to the Adequate Protection Superpriority Claim;




                                                             8
36515702.1 02/02/2020
                        Case 20-10239-CSS         Doc 11        Filed 02/02/20         Page 9 of 22



                                       Summary of Material Terms                                                 Location
                                 11. The Court shall have entered an order dismissing any of these chapter
                                 11 cases;
                                 12. The entry of an order confirming a plan of reorganization or
                                 liquidation that is not acceptable to Administrative Agent;
                                 13. The Court shall have entered an order converting any of these chapter
                                 11 cases to a case under chapter 7 of the Bankruptcy Code;
                                 14. The Court shall have entered an order authorizing the appointment or
                                 election of a trustee or examiner with expanded powers relating to the
                                 operation of the businesses in these chapter 11 cases;
                                 15. The Court shall have entered an order (other than any “first day” or
                                 “second day” orders entered in connection with motions and/or orders
                                 previously provided to and not objected to by Administrative Agent)
                                 granting relief from the automatic stay imposed by section 362 of the
                                 Bankruptcy Code to any entity other than the Administrative Agent or any
                                 of the Prepetition Secured Parties with respect to any Prepetition
                                 Collateral or Cash Collateral;
                                 16. A filing or support by any Debtor of any motion, pleading, application
                                 or adversary proceeding challenging the validity, enforceability,
                                 perfection or priority of the liens securing the Prepetition Secured
                                 Obligations or asserting any other cause of action against and/or with
                                 respect to the Prepetition Secured Obligations, the Prepetition Collateral
                                 and Cash Collateral, or the Administrative Agent, any of the other
                                 Prepetition Secured Parties;
                                 17. The Debtors shall use Cash Collateral in any manner inconsistent with
                                 the Budget and the other terms of the Interim Order;
                                 18. Impairment or failure to preserve the Prepetition Secured Obligations,
                                 Adequate Protection Obligations, and/or their rights to credit bid the
                                 Prepetition Secured Obligations and/or Adequate Protection Obligations;
                                 19. The Court shall have entered an order avoiding, disallowing,
                                 subordinating or recharacterizing any claim, lien, or interest held by any
                                 Prepetition Secured Party arising under the Credit Agreement, subject to
                                 certain exceptions; and
                                 20. The Debtors shall have failed to meet any of the milestones
                                 established in the Interim Order by the applicable deadline.
                             The automatic stay provisions of section 362 of the Bankruptcy Code shall be
                             modified to permit the Debtors to implement and perform the terms of the
                             Interim Order.
Proposed Adequate            Debtors propose the following as adequate protection for the interests of the         ¶3
Protection                   Prepetition Secured Parties in the Prepetition Collateral,
Bankruptcy Rule
                                 1. Subject only to the terms of the Interim Order, the Debtors are
4001(b)(1)(B)(iv)
                                 authorized to grant, and as of entry of the Interim Order are deemed to
                                 have granted, to the Administrative Agent an additional and replacement
Local Rule 4001-2(a)(ii)
                                 postpetition security interest in and lien ((i) and (ii) below referred to
                                 collectively as “Adequate Protection Liens”) (i) on the Debtors’ post-
                                 petition assets which, but for the commencement of these chapter 11
                                 cases, would constitute Prepetition Collateral, and (ii) to the extent of any
                                 diminution in the value, from and after the Petition Date, of the
                                 Prepetition Secured Parties’ interests in the Prepetition Collateral



                                                            9
36515702.1 02/02/2020
                        Case 20-10239-CSS         Doc 11       Filed 02/02/20          Page 10 of 22



                                        Summary of Material Terms                                                  Location
                                 (“Diminution in Value”) resulting from: (A) any postpetition use of Cash
                                 Collateral; (B) the use, sale, or lease of the Prepetition Collateral, and (C)
                                 the imposition of the automatic stay (collectively, “Adequate Protection
                                 Obligations”), on all of the rights, titles and interests of the Debtors and
                                 their “estates” in all property and rights and interests in property of each
                                 of the Debtors in existence as of the Petition Date as well as thereafter
                                 created or acquired, including without limitation, (1) all Prepetition
                                 Collateral, (2) all accounts and accounts receivable, inventory, chattel
                                 paper, equipment, fixtures, machinery, commercial tort claims, deposit
                                 accounts, instruments, documents, cash and cash equivalents, investment
                                 property (including, without limitation, securities, securities accounts,
                                 and all equity interests in subsidiaries), books and records, patents,
                                 trademarks, trade names, copyrights, rights under license agreements and
                                 all other intellectual property, rights, rebates, refunds, other claims under
                                 and with respect to insurance policies, tax refunds, deposits, rebates,
                                 contract rights and other general intangibles, software, letter of credit
                                 rights, money and intercompany claims or receivables (whether or not
                                 evidenced by notes) at any time owing to each Debtor, (3) all real
                                 property, leaseholds, rents and profits and proceeds thereof (subject to
                                 certain limitations), (4) if not otherwise described, all of the property or
                                 rights in property identified as Collateral under the Credit Agreement, (5)
                                 all causes of action whether pursuant to federal or applicable state law,
                                 and the proceeds thereof and property received thereby whether by
                                 judgment, settlement, or otherwise, other than the Avoidance Actions
                                 (defined below), (6) upon entry of the Final Order, all claims and causes
                                 of action under Chapter 5 of the Bankruptcy Code or any other avoidance
                                 actions under the Bankruptcy Code (collectively, “Avoidance Actions”)
                                 of the Debtors or their Estates, and (7) as to all of the foregoing, all rents,
                                 issues, products, proceeds, and profits of any of the foregoing
                                 (collectively, “Collateral”). The Adequate Protection Liens are subject or
                                 subordinate only to the Carve-Out.
                                 2. The Administrative Agent shall be granted, subject only to the
                                 Carve-Out, an allowed superpriority administrative expense claim (each
                                 an “Adequate Protection Superpriority Claim” and, collectively,
                                 “Adequate Protection Superpriority Claims”) as provided for in section
                                 507(b) of the Bankruptcy Code, payable from and having recourse to all
                                 prepetition and postpetition property of the Debtors and all proceeds
                                 thereof.
                                 3. The respective Prepetition Secured Parties shall, as set forth in the
                                 Interim Order, receive from the Debtors the following payments
                                 (collectively, “Adequate Protection Payments”): to the extent set forth in
                                 the Budget, and to the extent not otherwise paid in accordance with the
                                 terms of the Fifth Amendment, the Debtors are authorized to pay in full,
                                 in cash and in immediately available funds, as and when such payments
                                 would have come due under the Credit Agreement had these chapter 11
                                 cases not been commenced, all interest, fees, and other amounts (other
                                 than principal), as applicable, accruing solely with respect to the API
                                 Americas Direct Obligation, which shall accrue and be payable at the
                                 applicable interest rate set forth in the Credit Agreement and at the times
                                 provided for in the Prepetition Loan Documents.
                                 4. As further adequate protection, subject to a review period, the
                                 Debtors are authorized to pay in cash, without the need for the filing of
                                 formal fee applications: (i) the reasonable professional fees, expenses,
                                 and disbursements (including, but not limited to, the fees, expenses, and


                                                            10
36515702.1 02/02/2020
                        Case 20-10239-CSS        Doc 11       Filed 02/02/20         Page 11 of 22



                                        Summary of Material Terms                                              Location
                                 disbursements of counsel and third-party consultants, including financial
                                 advisors and auditors) incurred by the Administrative Agent under the
                                 Prepetition Loan Documents arising prior to the Petition Date in
                                 connection with these chapter 11 cases; (ii) the reasonable professional
                                 fees, expenses, and disbursements (including, but not limited to, the fees,
                                 expenses, and disbursements of counsel and third-party consultants,
                                 including financial advisors and auditors) incurred by the Administrative
                                 Agent under the Prepetition Loan Documents arising subsequent to the
                                 Petition Date in connection with these chapter 11 cases; and (iii) any
                                 other fees, costs, and expenses incurred by the Administrative Agent
                                 under the Prepetition Loan Documents in connection with these chapter
                                 11 cases (“Adequate Protection Fees”).
                                 5. The Debtors shall cooperate and/or comply with all reporting
                                 requirements of the Borrowers set forth in the Credit Agreement. In
                                 addition, the Debtors shall provide the additional reporting as the
                                 Administrative Agent shall reasonably require.
                                 6. The Debtors shall permit the Administrative Agent and other
                                 Prepetition Secured Parties to have reasonable access to: (i) inspect the
                                 Debtors’ assets and properties; (ii) examine the Debtors’ books and
                                 records, and (iii) discuss the Debtors’ affairs, finances, and condition
                                 with the Debtors’ officers, management, financial advisors, and
                                 consultants.
Carve-Out                The Adequate Protection Liens, Adequate Protection Superpriority Claims,                ¶8
Bankruptcy Rule          and Prepetition Liens shall be subject only to the right of payment of the
4001(b)(1)(B)(iii)       following expenses (collectively, “Carve-Out”), to the extent provided in the
                         Interim Order: (a) statutory fees payable to the U.S. Trustee pursuant to 28
Local Rule 4001-2(a)(ii) U.S.C. § 1930(a)(6) with respect to the Debtors (“Statutory Fees”); and (b)
                         the allowed fees and expenses actually incurred by persons or firms retained
                         by the Debtors or any Committee on or after the Petition Date pursuant to
                         section 327, 328, 363, or 1103 of the Bankruptcy Code (each a “Professional”
                         and collectively, “Professionals”) in a cumulative, aggregate sum of (i) for the
                         period prior to the occurrence of the delivery of a Carve-Out Trigger Notice
                         (as defined below), an amount not to exceed the lesser of (A) the aggregate
                         amount budgeted for such Professionals in accordance with the Budget up to
                         the time of such Carve-Out Trigger Notice, and (B) the actual amount of such
                         Allowed Professional Fees for each Professional incurred on or after the
                         Petition Date up through and including the date a Carve-Out Trigger Notice is
                         delivered (“Allowed Professional Fees”), subject in all respects to the terms
                         of the Final Order and the Budget. The Carve-Out shall include all Allowed
                         Professional Fees that are incurred or earned (1) at any time before delivery of
                         a Carve-Out Trigger Notice, whether allowed by the Bankruptcy Court prior
                         to or after delivery of a Carve-Out Trigger Notice, subject and limited in all
                         respects to the amounts set forth in the Budget for payment of such
                         Professionals; and (2) beginning the first day after the delivery by the
                         Administrative Agent of written notice (which for the avoidance of doubt may
                         be by electronic mail) of the occurrence of Termination Event (“Carve-Out
                         Trigger Notice”) to the Debtors, the Debtors’ counsel, the U.S. Trustee, and
                         counsel for any Committee, the fees and expenses incurred by the
                         Professionals retained by the Debtors in an aggregate amount not to exceed
                         $100,000 (“Post-EOD Carve-Out Amount”) (the aggregate amount of clauses
                         (1) and (2), collectively, “Carve-Out Cap”). To the extent that proceeds of
                         Collateral are used to fund the Carve-Out, Administrative Agent shall be
                         reimbursed from any unencumbered assets.


                                                           11
36515702.1 02/02/2020
                        Case 20-10239-CSS         Doc 11       Filed 02/02/20         Page 12 of 22




                                   Local Rule 4001-2 Concise Statements                                         Location

Cross
Collateralization            The Interim Order does not provide for cross-collateralization, other than
                                                                                                                   ¶4
Local Rule 4001-             replacement liens and superpriority claims as adequate protection.
2(a)(i)(A)

Stipulations                 The Interim Order contains provisions or findings of fact that bind the estate        ¶ 11
Local Rule 4001-             with respect to the validity, perfection or amount of Prepetition Secured
2(a)(i)(B)                   Parties’ claims and includes a waiver of claims against the Prepetition
                             Secured Parties. The provisions of the Interim Order, including all findings
                             and waivers therein, shall be binding upon the Debtors’ estates and all other
                             parties in interest, including the Committee (if any) or any chapter 7 or
                             chapter 11 trustee appointed or elected for any of the Debtors (a “Trustee”),
                             for all purposes unless (a) (i) any party in interest other than the Committee,
                             no later than the date that is seventy five (75) days from entry of the first
                             Interim Order, and (ii) the Committee, no later than sixty (60) days from the
                             appointment of the Committee (as applicable for clauses (i) and (ii), “Initial
                             Challenge Period”) has properly filed an adversary proceeding as required
                             under the Bankruptcy Rules (x) challenging the amount, validity,
                             enforceability, priority or extent of the Prepetition Secured Obligations, the
                             liens of the Administrative Agent on the Prepetition Collateral securing the
                             Prepetition Secured Obligations, or (y) otherwise asserting any other claims,
                             counterclaims, causes of action, objections, contests or defenses against the
                             Administrative Agent and/or any other Prepetition Secured Party on behalf of
                             the Debtors’ estates ((x) and (y), collectively, referred to herein as
                             “Challenges”), and (b) the Court rules in favor of the plaintiff sustaining any
                             such challenge or claim in any such duly filed adversary proceeding or
                             contested matter; provided, that, as to the Debtors, all such Challenges are
                             hereby irrevocably waived and relinquished effective as of the Petition Date.
                             If during the Initial Challenge Period, the Committee or other third party files
                             a motion for standing with a draft complaint identifying and describing all
                             Challenges consistent with applicable law and rules of procedure, the Initial
                             Challenge Period will be tolled solely for the Committee or such other third
                             party and solely with respect to the Challenges asserted in the draft complaint
                             until five (5) business days from the entry of an order granting the motion for
                             standing to prosecute such Challenges described in the draft complaint and
                             permitted by the Court (“Extended Challenge Period,” together with the
                             Initial Challenge Period, “Challenge Period”). If standing is denied by the
                             Court, the Challenge Period shall be deemed to have expired.

Section 506(c) Waiver Subject to entry of the Final Order, the Interim Order prohibits costs or                    ¶6
Local Rule 4001-      expenses of administration which have been or may be incurred in these
2(a)(i)(C)            chapter 11 cases or any subsequently converted bankruptcy case(s) of any
                      Debtors from being charged against any of the Prepetition Secured Parties,
                      their respective claims, the Prepetition Collateral or Cash Collateral, pursuant
                      to section 506(c) of the Bankruptcy Code without the prior written consent of
                      the Administrative Agent.




                                                            12
36515702.1 02/02/2020
                        Case 20-10239-CSS           Doc 11       Filed 02/02/20        Page 13 of 22



Liens on Avoidance             Subject to entry of the Final Order, the Adequate Protection Liens attach to      ¶3
Actions                        avoidance actions and proceeds or property recovered in respect of such
Local Rule 4001-               avoidance actions, if any. The Prepetition Secured Parties have required
2 (a)(i)(D)                    Adequate Protection Liens on all causes-of-action and the proceeds thereof as
                               a condition to the consensual use of Cash Collateral.

Provisions Deeming     The Interim Order does not deem prepetition secured debt to be postpetition               N/A
Prepetition Debt to be debt or use postpetition loans from a prepetition secured creditor to pay part
Postpetition Debt      or all of that secured creditor’s prepetition debt.
Local Rule 4001-
2 (a)(i)(E)

Disparate Treatment            The Interim Order contains no provision for disparate treatment for               ¶8
of Professionals Under         Committee professionals, if any, with respect to the Carve-Out.
Carve-Out
Local Rule 4001-
2(a)(1)(F)
Non-Consensual                 The Interim Order does not provide for non-consensual priming of any              N/A
Priming Liens                  existing secured lien.
Local Rule 4001-
2(a)(i)(G)

Section 552 (b)(1)             Subject to entry of the Final Order, the Interim Order entitles each of the       ¶6
Waiver                         Prepetition Secured Parties to all of the rights and benefits of section 552(b)
Local Rule 4001-               of the Bankruptcy Code, and the “equities of the case” exception under
2(a)(i)(H)                     Bankruptcy Code section 552(b) shall not apply to the Prepetition Secured
                               Parties with respect to proceeds, products, offspring or profits of any of the
                               Prepetition Collateral.


                                                          Basis for Relief

A.           The Debtors’ Use of Cash Collateral Is Necessary

             17.         A debtor’s use of property of the estate, including cash collateral, is governed by

section 363 of the Bankruptcy Code. Pursuant to section 363(c)(2) of the Bankruptcy Code, a

debtor may use cash collateral if: “(A) each entity that has an interest in such cash collateral

consents; or (B) the court, after notice and a hearing, authorizes such use, sale, or lease in

accordance with the provisions of [section 363].” 11 U.S.C. § 363(c)(2).

             18.         It is essential to the Debtors’ reorganization prospects and their administration of

a value-maximizing chapter 11 process that they have sufficient funds to operate in the ordinary

course, and at a level that is on par or as close as possible to prepetition performance and in

accordance with the Budget. Absent the use of Cash Collateral, the Debtors will not have


                                                              13
36515702.1 02/02/2020
                        Case 20-10239-CSS      Doc 11    Filed 02/02/20   Page 14 of 22



sufficient working capital to: (a) make payments to employees, vendors, or suppliers, (b) satisfy

operating costs, and (c) fund the administrative costs of these chapter 11 cases. The ability to

satisfy these expenses when due is essential to avoid immediate and irreparable harm to the

Debtors’ estates. In the normal course of business, the Debtors use cash on hand and cash flow

from operations and other sources to fund working capital and capital expenditures, and operate

and maintain their businesses and properties. Absent immediate access, the Debtors will not

have adequate unencumbered cash on hand to pay these critical expenses.

B.           The Proposed Adequate Protection is Reasonable and Appropriate

             19.         Section 363(e) of the Bankruptcy Code further provides that “on request of an

entity that has an interest in property . . . to be used, sold or leased, by the trustee, the court . . .

shall prohibit or condition such use, sale or lease as is necessary to provide adequate protection

of such interest.” 11 U.S.C. § 363(e).

             20.         The Bankruptcy Code does not expressly define “adequate protection.” Section

361 of the Bankruptcy Code, however, provides a non-exhaustive list of examples of adequate

protection, specifically including replacement liens. See 11 U.S.C. § 361. Section 361(3) of the

Bankruptcy Code goes on to provide the flexible concept that adequate protection may also take

other forms, so long as the relief “will result in the realization by [creditor] of the indubitable

equivalent of such [creditor’s] interest in [cash collateral].” See 11 U.S.C. § 361. Generally,

courts decide what constitutes adequate protection on a case-by-case basis. See, e.g., Resolution

Trust Corp. v. Swedeland Dev. Grp., Inc. (In re Swedeland Dev. Grp., Inc.), 16 F.3d 552, 564 (3d

Cir. 1994) (“[A] determination of whether there is adequate protection is made on a case by case

basis.”); In re N.J. Affordable Homes Corp, No. 05-60442, 2006 WL 2128624, at *14 (Bankr.

D.N.J. June 29, 2006) (“The term ‘adequate protection’ is intended to be a flexible concept.”); In



                                                        14
36515702.1 02/02/2020
                        Case 20-10239-CSS      Doc 11    Filed 02/02/20   Page 15 of 22



re Columbia Gas Sys., Inc., Nos. 91-803, 91-804, 1992 WL 79323, at *2 (Bankr. D. Del. Feb. 18,

1992) (emphasizing that “the varying analyses and results contained in the . . . slew of cases

demonstrate that what interest is entitled to adequate protection and what constitutes adequate

protection must be decided on a case-by-case basis”); see also In re Dynaco Corp., 162 B.R.

389, 394 (Bankr. D.N.H. 1993) (explaining that adequate protection can take many forms and

“must be determined based upon equitable considerations arising from the particular facts of

each proceeding”) (internal citation omitted).

             21.         In Swedeland, the Third Circuit pointedly noted that the purpose of adequate

protection “is to insure that the creditor receives the value for which he bargained

prebankruptcy.” In re Swedeland Dev. Grp., Inc., 16 F.3d at 564 (quoting In re O’Connor, 808

F.2d 1393, 1396 (10th Cir. 1987)); see also Shaw Indus., Inc. v. First Nat’l Bank of Pa. (In re

Shaw Indus., Inc.), 300 B.R. 861, 865 (Bankr. W.D. Pa. 2003) (“The purpose of providing

‘adequate protection’ is to insure that a secured creditor receives in value essentially what he

bargained for.”).

             22.         As a condition to the use of Cash Collateral, the Prepetition Secured Parties

required an adequate protection package consisting of Adequate Protection Liens, Adequate

Protection Superpriority Claims, Adequate Protection Payments, Adequate Protection Fees,

certain reporting requirements as described above and in the Interim Order, and certain access

rights as described above and in the Interim Order (collectively, “Adequate Protection”).

             23.         The Debtors submit that the proposed Adequate Protection will sufficiently

protect the Prepetition Secured Parties from any Diminution in Value of the Prepetition

Collateral during the pendency of these proceedings and preserve the value for which the

Prepetition Secured Parties bargained.



                                                        15
36515702.1 02/02/2020
                        Case 20-10239-CSS       Doc 11     Filed 02/02/20    Page 16 of 22



             24.         Notwithstanding anything in the Interim Order or the Final Order to the contrary,

the Debtors reserve the right to argue that, to the extent that any cash payment made under the

Interim Order or the Final Order, as applicable, as adequate protection to the Prepetition Secured

Parties is not allowed under section 506(b) of the Bankruptcy Code, such payment should be

recharacterized and applied as payment of principal amounts owed under the Credit Agreement

and shall permanently reduce the Prepetition Loan Obligations accordingly.

             25.         Without access to Cash Collateral, the Debtors will be unable to continue

operating. The Debtors believe the Adequate Protection is necessary and sufficient for the

Debtors to continue to use Cash Collateral. In light of the foregoing, the Debtors submit that the

proposed Adequate Protection to be provided for the benefit of the Prepetition Secured Parties is

appropriate. The Debtors’ proposed Adequate Protection is not only necessary to protect the

Prepetition Secured Parties against any Diminution in Value, but are also fair and appropriate on

an interim basis under the circumstances of these chapter 11 cases to ensure the Debtors are able

to continue using the Cash Collateral in the near term for the benefit of all parties in interest and

their estates.

C.           The Scope of the Proposed Carve-Out Is Reasonable and Appropriate

             26.         The Adequate Protection is subject to the Carve-Out. Without it, the Debtors and

other parties in interest may be deprived of certain rights and powers because the services for

which professionals may be paid in these chapter 11 cases would be restricted. See, e.g., In re

Ames Dep’t Stores, Inc., 115 B.R. 34, 38 (Bankr. S.D.N.Y. 1990) (observing that courts insist on

carve-outs for professionals representing parties in interest because “[a]bsent such protection, the

collective rights and expectations of all parties-in-interest are sorely prejudiced”). The Carve-

Out does not directly or indirectly deprive the Debtors’ estates or other parties in interest of



                                                         16
36515702.1 02/02/2020
                        Case 20-10239-CSS       Doc 11    Filed 02/02/20    Page 17 of 22



possible rights and powers.               Additionally, the Carve-Out protects against administrative

insolvency during the course of these chapter 11 cases by ensuring that assets remain for

payment of the U.S. Trustee fees and professional fees of the Debtors and a Committee.

D.           Automatic Stay Should Be Modified on a Limited Basis

             27.         The relief requested herein contemplates a modification of the automatic stay to

(a) permit the Debtors to grant the Adequate Protection Liens and the Adequate Protection

Superpriority Claims; (b) permit the Debtors to perform such acts as the Administrative Agent

may request in its reasonable discretion to assure the perfection and priority of the liens granted

in the Interim Order; (c) permit the Debtors to incur all liabilities and obligations to the

Administrative Agent and the Prepetition Secured Parties under the Interim Order; and

(d) subject to the Carve Out, authorize the Debtors to pay, and the Administrative Agent and the

Prepetition Secured Parties to retain and apply, payments made in accordance with the terms of

the Interim Order. The relief requested herein further contemplates that the automatic stay will

be further modified and vacated to the extent necessary to permit the Administrative Agent, on

behalf of itself and for the benefit of each of the Prepetition Secured Parties to, upon the

expiration of the Default Notice Period (as defined in the Interim Order), exercise the rights and

remedies available to it under the Prepetition Loan Documents, the Interim Order, or applicable

law, as applicable, including, without limitation, foreclosing upon and selling all or a portion of

the Collateral in order to collect and satisfy the Prepetition Secured Obligations and Adequate

Protection Obligations, in accordance with the Interim Order. Stay modifications of this kind are

ordinary and standard features for the use of cash collateral, and in the Debtors’ business

judgment, are reasonable and fair under the circumstances.




                                                         17
36515702.1 02/02/2020
                        Case 20-10239-CSS      Doc 11    Filed 02/02/20   Page 18 of 22



E.           Interim Relief Should Be Granted

             28.         Bankruptcy Rule 4001(b) provides that a final hearing on a motion to use cash

collateral pursuant to section 363 of the Bankruptcy Code may not be commenced earlier than 14

days after the service of such motion. Upon request, however, the court is authorized to conduct

an interim expedited hearing on the motion at which it may authorize a debtor to use cash

collateral to the extent necessary to avoid immediate and irreparable harm to a debtor’s estate

pending a final hearing. See Fed. R. Bankr. P. 4001(b)(2). Section 363(c)(3) of the Bankruptcy

Code authorizes the court to conduct a preliminary hearing and to authorize the use of cash

collateral “if there is a reasonable likelihood that the [debtor] will prevail at the final hearing

under [section 363(e) of the Bankruptcy Code].” 11 U.S.C. § 363(c)(3).

             29.         Pending the Final Hearing, the Debtors require immediate access to Cash

Collateral to satisfy the day-to-day needs of the Debtors’ business operations.             Access to

liquidity will help to address any concerns of employees, vendors or customers regarding the

Debtors’ financial health and ability to continue operations in light of these chapter 11 cases.

The Debtors have an immediate need for liquidity to, among other things, maintain business

relationships with their vendors and suppliers, pay payroll and certain benefits, and satisfy other

essential working capital and operational needs, all of which are required to preserve and

maintain the Debtors’ going concern value for the benefit of all parties in interest. In addition,

the Budget establishes that the Debtors’ use of Cash Collateral will not prejudice the Prepetition

Secured Parties.

             30.         Accordingly, pursuant to section 363(c)(3) of the Bankruptcy Code and

Bankruptcy Rule 4001(b), the Debtors request an expedited hearing to consider the Motion and

entry of the Interim Order authorizing the Debtors’ use of Cash Collateral.



                                                        18
36515702.1 02/02/2020
                        Case 20-10239-CSS      Doc 11     Filed 02/02/20    Page 19 of 22



                                 Bankruptcy Rule 4001(a)(3) Should Be Waived

             31.         The Debtors request a waiver of the stay of the effectiveness of the order

approving this Motion under Bankruptcy Rule 4001(a)(3).                    Bankruptcy Rule 4001(a)(3)

provides, “[a]n order granting a motion for relief from an automatic stay made in accordance

with Rule 4001(a)(1) is stayed until the expiration of 14 days after entry of the order, unless the

court orders otherwise.” Fed. R. Bankr. P. 4001(a)(3). As explained above and in the First Day

Declaration, the use of Cash Collateral is essential to prevent irreparable damage to the Debtors’

operations. Accordingly, ample cause exists to justify the waiver of the 14-day stay imposed by

Bankruptcy Rule 4001(a)(3), to the extent such stay applies.

                           The Requirements of Bankruptcy Rule 6003 Are Satisfied

             32.         Bankruptcy Rule 6003 empowers a court to grant relief within the first 21 days

after the Petition Date “to the extent that relief is necessary to avoid immediate and irreparable

harm.”          Fed. R. Bankr. P. 6003.        For the reasons discussed above and in the First Day

Declaration, authorizing the Debtors to use Cash Collateral and granting the other relief

requested herein is critical to the Debtors’ ability to continue operating with the least amount of

disruption as possible following the Petition Date. Failure to receive such authorization and

other relief during the first 21 days of these chapter 11 cases would severely disrupt the Debtors’

operations at this critical juncture. The relief requested is necessary for the Debtors to operate

their businesses in the ordinary course, preserve the ongoing value of the Debtors’ operations

and maximize the value of their estates for the benefit of all stakeholders. Accordingly, the

Debtors submit that they have satisfied the “immediate and irreparable harm” standard of

Bankruptcy Rule 6003 to support the relief requested herein.




                                                        19
36515702.1 02/02/2020
                        Case 20-10239-CSS        Doc 11     Filed 02/02/20    Page 20 of 22



                                 Waiver of Bankruptcy Rule 6004(a) and 6004(h)

             33.         Additionally, with respect to any aspect of the relief sought in this Application

that constitutes a use of property under Bankruptcy Code section 363(b), the Debtors seek a

waiver of the fourteen-day stay under Bankruptcy Rule 6004(h). As described above, the relief

that the Debtors seek in this Motion is immediately necessary in order for the Debtors to be able

to continue to preserve the value of their estate. The Debtors thus submit that the requested

waiver of the fourteen-day stay imposed by Bankruptcy Rule 6004(h) is here appropriate.

                                               Reservation of Rights

             34.         Nothing contained in this Motion or any actions taken pursuant to any order

granting the relief requested by this Motion is intended or shall be construed as: (a) an admission

as to the validity of any claim against a Debtor entity; (b) a waiver of the Debtors’ rights to

dispute any claim on any grounds; (c) a promise or requirement to pay any claim; (d) an

implication or admission that any particular claim is of a type specified or defined in this Motion

or any order granting the relief requested by this Motion; (e) a request or authorization to assume

any agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) a waiver or

limitation of the Debtors’ rights under the Bankruptcy Code or any other applicable law; or (g) a

concession by the Debtors that any liens (contractual, common law, statutory, or otherwise)

satisfied pursuant to this Motion are valid, and the Debtors expressly reserve their rights to

contest the extent, validity, or perfection or seek avoidance of any or all such liens.

                                                       Notice

             35.         Notice of this Motion shall be given to (i) the Office of the United States Trustee

for the District of Delaware; (ii) the Debtors’ 20 largest unsecured creditors on a consolidated

basis; (iii) counsel to PNC Bank, N.A.; (iv) the United States Attorney for the District of

Delaware; (v) the United States Attorney for the District of Kansas; (vi) the United States

                                                          20
36515702.1 02/02/2020
                        Case 20-10239-CSS        Doc 11    Filed 02/02/20     Page 21 of 22



Attorney for the District of Indiana; (vii) the offices of the attorneys general for the states in

which the Debtors operate; (viii) the Internal Revenue Service; (ix) the Pension Benefit Guaranty

Corporation; and (x) any party that has requested notice pursuant to Bankruptcy Rule 2002. As

this motion is seeking “first day” relief, within two business days of the hearing on this Motion,

Debtors will serve copies of this Motion and any order entered with respect to this Motion as

required by Local Rule 9013-1(m). The Debtors submit that, in light of the nature of the relief

requested, no other or further notice need be given.

                                                 No Prior Request

             36.         No prior request for the relief sought in this Motion has been made to this or any

other court.

                                    [Remainder of Page Intentionally Left Blank]




                                                          21
36515702.1 02/02/2020
                        Case 20-10239-CSS   Doc 11    Filed 02/02/20   Page 22 of 22



                                              Conclusion

             WHEREFORE, the Debtors respectfully request the entry of the proposed Interim and

Final Orders, granting the relief requested herein and such other and further relief as is just and

proper.

Dated: February 2, 2020
Wilmington, Delaware
                                                SAUL EWING ARNSTEIN & LEHR LLP


                                                /s/ Monique Bair DiSabatino
                                                Mark Minuti (DE Bar No. 2659)
                                                Monique Bair DiSabatino (DE Bar No. 6027)
                                                1201 North Market Street, Suite 2300
                                                P.O. Box 1266
                                                Wilmington, DE 19899
                                                Telephone: (302) 421-6800
                                                Email: mark.minuti@saul.com
                                                Email: monique.disabatino@saul.com

                                                -and-

                                                Mark D. Sherrill (pro hac vice pending)
                                                EVERSHEDS SUTHERLAND (US) LLP
                                                1001 Fannin, Suite 3700
                                                Houston, TX 77002
                                                Telephone: (713) 470-6100
                                                Email: marksherrill@eversheds-sutherland.com

                                                -and-

                                                Edward P. Christian (pro hac vice pending)
                                                EVERSHEDS SUTHERLAND (US) LLP
                                                Grace Building
                                                1114 6th Avenue, 40th Floor
                                                New York, NY 10036
                                                Telephone: (212) 389-5000
                                                edwardchristian@eversheds-sutherland.com

                                                Proposed Counsel to the Debtors




                                                     22
36515702.1 02/02/2020
